McLain, C.
This is an appeal from the circuit court of Union county.
This suit was filed against the Southern Express Company for damages for its alleged negligence in not delivering promptly a certain piece of machinery. On the trial below, the circuit judge gave a peremptory instruction in favor of defendant. Upon an inspection of this record, we are of the opinion that the question of actual damages should have been submitted to the jury, and we think the case should be reversed and remanded.

Reversed and remanded.

Per Curiam. For reasons above set forth by the Commissioner, the judgment is reversed and the cause remanded.